Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 6, 8, 12-14, 19-21, 31-33 are canceled. Claims 25, 27 are withdrawn. 
Claims 1-5, 7, 9-11, 15-18, 22-24, 26, 28-30 are under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. (previous rejection, maintained) Claims 1-5, 7, 9, 15-18, 26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Uram et al. (“Current advances in immunotherapy for pancreatic cancer,” Current Probl Cancer 37(5): 273-279 (2013); previously cited) in view of Cogswell et al. (US20130309250)(previously cited).
See claims 1-5, 7, 9, 15-18, 26, 28-30 as submitted 7/28/2022.
Applicant contends: the cited documents whether considered alone or in combination fail to teach applicant’s claimed subject matter; Uram et al. fails to teach the combination of GVAX with combination of PD-1/PD-L1 inhibitor; Cogswell et al. is directed to a monotherapy of a therapeutically effective amount of an antibody for inhibition of signaling from the PD-1/PD-L1 pathway of a subject; Cogswell et al. requires that the subject to be treated is based on an assessment of the proportion of cells in a test tissue sample from the subject that express PD-L1 on the cell surface exceeds a predetermined threshold level; Cogswell et al. disavows the use of PD-1/PD-L1 blocking therapy in subject with a low expression of PD-L1; Uram et al. cannot be combined with Cogswell et al. since Cogswell et al.’s purpose is the treatment of tumors expressing predetermined levels of PD-L1; based on this combination, one of ordinary skill in the art would provide standard of care therapeutic other than anti-PD-1 Ab; applicant’s invention requires treatment of tumors that do not express PD-1/PD-L1; applicant discloses that use of PD-1 or PD-L1 blockade therapy has failed in the treatment of pancreatic cancer; this is in direct contrast to the intent of Cogswell et al. which requires a tumor to express a certain level of PD-1/PD-L1 for the treatment to be therapeutically successful; even if one of skill in the art did combine Uram et al. with Cogswell et al., therapy would only be administered to subjects diagnosed with tumors expressing PD-1/PD-L1; the references do not teach the instant claims; as to claim 28, neither reference teaches, discloses or otherwise suggests a composition that requires the first and second components as claimed; one of ordinary skill in the art would not have any motivation to combine these references.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

			Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is maintained as indicated above and previously that one of ordinary skill in the art would have been motivated and have a reasonable expectation of success in arriving at the instant claims in view of Uram et al. in view of Cogswell et al. 
 As to Cogswell et al., the teachings are not so narrow as applicant contends. Applicant points to a method including assessment of the proportion of cells in a test tissue sample from the subject that express PD-L1 on the cell surface exceeds a predetermined threshold level. Such an embodiment is merely one of more than one method taught or suggested by Cogswell et al., as it teaches such a method as an “also” embodiment [0007], or wherein [0008] teaches such a method as a “further” method (It is noted Cogswell et al. “also” teaches a method comprising comparing proportion of cells that express PD-L1 on the cell surface with a predetermined threshold proportion, and determining an immunotherapeutic regimen [0011]; as well as wherein in other specific embodiments tissue sample is formalin fixed and paraffin embedded [0012]). Cogswell et al. still teaches or suggests the step for administering agent such as antibody (anti-PD-1 Ab) for immunotherapy of a subject afflicted with cancer ([0006]); as well as wherein examples of other cancers that may be treated using an anti-PD-1 Ab in the methods of the present invention, based on the indications of very broad applicability of anti-PD-1 immunotherapy, include pancreatic cancer [0135].
Further, as Uram et al. already teaches immunotherapy methods for pancreatic cancer, one of ordinary skill would have been motivated to combine both methods as instantly claimed (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
As to the claim language, as claim 1 already recites vaccine “that increases infiltration of CD8+ T lymphocytes, activated CD8+ T cells, and interferon gamma (IFNy) producing CD8+ T cells into a tumor unresponsive to a programmed death 1 (PD-1) inhibitor or a programmed death 1 ligand (PD-L1) inhibitor”, wherein said vaccine is GVAX, such a recitation is merely considered to flow from the vaccine as claimed (See MPEP 2112: 2112.01 Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); … II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.;… see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tumors that do not express PD-1/PD-L1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to combine GVAX as taught by Uram et al. with the method as taught by Cogswell et al. Cogswell et al. teaches or suggests compositions and methods for treatment of pancreatic cancer, including combining components, and Uram et al. also teaches methods and compositions for treatment of pancreatic cancer as well as combination strategies (See MPEP 2144.06: ART RECOGNIZED EQUIVALENCE FOR THE SAME PURPOSE: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE; "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
The rejection is maintained for reasons of record.

3. (previous rejection, maintained) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uram et al. in view of Cogswell et al. as to claims 1-5, 7, 9, 15-18, 26, 28-30 above, and further in view of Langermann et al. (U.S. Patent No. 8709416; previously cited).
See claim 10 as submitted 7/28/2022.
Applicant contends: Langermann et al. fails to cure the deficiencies.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

			Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
See the rejection as recited in the previous Office Action, as well as the teachings of Uram et al. in view of Cogswell et al. as indicated above and previously.
The rejection is maintained for reasons of record.

4. (previous rejection, maintained) Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uram et al. in view of Cogswell et al. as to claims 1-5, 7, 9, 15-18, 26, 28-30 above, and further in view of Fu et al. (WO2011139769)(cited above).
See claim 11 as submitted 7/28/2022.
Applicant contends: Fu et al. requires a combination of neoplastic cells; the combination of references fails to obviate the instantly claimed invention.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

			Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to Fu et al., the reference was cited for the reasons as indicated – wherein intraperitoneal administration of cyclophosphamide is also known and used in the art for methods of treating pancreatic cancer.
The rejection is maintained for reasons of record.

5. (previous rejection, maintained) Claims 1-4, 7, 15-17, 22-24, 26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell et al. (US20130309250)(cited above) in view of Jaffee et al. (US20110293608)(previously cited).
See claims 1-4, 7, 15-17, 22-24, 26, 28-30 as submitted 7/28/2022.
Applicant contends: Cogswell et al. requires a tumor to express a certain threshold level of PD-1/PD-L1 for the treatment to be therapeutically successful; Jaffee et al. discusses the role for AnnexinA2 in mediating PDAC invasion and metastases; antibody response was enhanced by radiation and chemotherapy and appeared to be less associated with vaccination; the antibody response was found to be antibody response to Annexin A2; one of ordinary skill in the art would not combine administering ANXA2 protein or nucleic acid encoding ANXA2 to patient in which a vaccine was given; the combination would require ANXA2 protein or nucleic acid encoding ANXA2, a PD-1/PD-L1 inhibitor and subject having a certain threshold level of PD-L1; Cogswell et al. fails to provide any reasoning that would motivate one of skill in the art to include a vaccine and PD-1/PD-L1 blockade treatment; Jaffee et al.’s disclosure would teach away.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

			Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
See the teachings of Cogswell et al. as also indicated above. It is reiterated as indicated previously that Cogswell et al. already teaches or suggests combination with vaccine [0109].
The rejection is maintained for reasons of record.

Conclusion
6. No claims are allowed.
7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648